CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 1 of 20




                  Exhibit 1
               CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 2 of 20




Reg. No. 5,548,112            WRB, Inc. (MINNESOTA CORPORATION), DBA Hammer-Schlagen
                              5865 Neal Ave N
Registered Aug. 28, 2018      #113
                              Stillwater, MINNESOTA 55082
Int. Cl.: 41                  CLASS 41: Entertainment services in the nature of providing persons an opportunity to
                              participate in a game in which participants drive nails into wood
Service Mark
                              FIRST USE 9-00-1988; IN COMMERCE 2-26-1999
Principal Register
                              The mark consists of a three-dimensional configuration constituting trade dress comprising of
                              a cylindrical cross-section of a tree with nails positioned around the outer circumference of its
                              upward facing flat circular surface, and a cross-peen hammer whose head is shaped in the
                              manner depicted in the drawing.

                              OWNER OF U.S. REG. NO. 2405337

                              SEC.2(F)

                              SER. NO. 86-710,523, FILED 07-30-2015
         CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 3 of 20



     REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION

  WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
         DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

Requirements in the First Ten Years*
What and When to File:

     First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
     years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
     registration will continue in force for the remainder of the ten-year period, calculated from the registration
     date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

     Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
     for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


Requirements in Successive Ten-Year Periods*
What and When to File:

     You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
     between every 9th and 10th-year period, calculated from the registration date.*


Grace Period Filings*

The above documents will be accepted as timely if filed within six months after the deadlines listed above with
the payment of an additional fee.

*ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
(or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
The time periods for filing are based on the U.S. registration date (not the international registration date). The
deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
international registration at the International Bureau of the World Intellectual Property Organization, under
Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
international registration, see http://www.wipo.int/madrid/en/.

NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
USPTO website for further information. With the exception of renewal applications for registered
extensions of protection, you can file the registration maintenance documents referenced above online at h
ttp://www.uspto.gov.

NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
owners/holders who authorize e-mail communication and maintain a current e-mail address with the
USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
available at http://www.uspto.gov.




                                          Page: 2 of 2 / RN # 5548112
CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 4 of 20




                  Exhibit 2
CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 5 of 20
CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 6 of 20
CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 7 of 20




                  Exhibit 3
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                       CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 8 of 20


                                      Hammer-Schlagen® Trademark License

         This Hammer-Schlagen® Trademark License (this "License") is made by and between the below-signed WRB, Inc., a
         corporation organized under the laws of the State Of Minnesota ("WRB") and The Lumberjack Company, a corporation
         organized under the laws of the the State Of Minnesota ("you" and "your") effective on the Effective Date.

                                                                RECITALS

         WHEREAS, WRB offers a unique and popular entertainment service in the nature of providing persons an opportunity to
         participate in a game in which participants drive nails into wood (the "Service") under a family of well-known trademarks
         (each a "Trademark") including that particular three-dimensional trade dress registered with the United States Patent And
         Trademark Office under registration certificate number 5,548,112 ("Stump");

         AND, WHEREAS, You desire to use the Trademarks in connection with the operation of your business at a location
         commonly described as: 123 2nd St N / Suite 102 / Stillwater, MN 55082 (the "Premises");

         AND, WHEREAS, WRB is willing to permit you to use the Trademarks in connection with your offering of the Service at
         the Premises (the "Purpose") subject to the terms and conditions of this License;

         NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and
         valuable consideration the receipt and sufficiency of which is hereby acknowledged and received, you and WRB
         (collectively "us" and "our") agree as follows:


                                                              THE LICENSE

         §1: Grant. WRB hereby grants to you, and you accept, a limited, non-exclusive, revocable license to use the Trademarks
         only in accordance with this License, during the Term, and expressly for the Purpose. WRB does not grant you any right to
         sublicense the Trademarks, and you agree not do so. You shall not assign or otherwise transfer this License without first
         obtaining the prior express written consent of WRB which WRB may withhold. WRB may assign or otherwise transfer its
         rights in and to this License without giving any further notice to you.

         §2: Term. The term ("Term") of this License shall commence on the Effective Date and expire after a period of 1 year.
         Except as otherwise provided for in this License, the Term shall be automatically renewed on the date it would have
         otherwise expired. When the Term is renewed, it shall be extended for a period of 1 year.

         §3: Fee. You agree to pay WRB a fee ("Fee") of $99.00 which shall become due on the Effective Date and on each date the
         Term is renewed. You agree that your payment of any Fee to WRB is done so specifically for the right to use the
         Trademarks and for absolutely nothing else. WRB earns all Fees upon accrual and in absolutely no case shall WRB be
         obligated to return any Fee to you.

         §4: Termination. Except as otherwise provided for in this License, either of us may deliver a written notice to the other
         containing a statement, however worded, that this License shall be terminated ("Notice Of Termination"). A Notice Of
         Termination may be delivered at any time during the Term with or without cause, and for any reason or for no reason. If a
         Notice Of Termination is received, the Term shall not renew or expire as provided for in this License, but instead expire 7
         days following the receipt of the Notice Of Termination or some longer period as the Notice Of Termination may prescribe
         without further notice to either of us; such a longer period shall not extend beyond the date on which the Term would have
         otherwise expired if not for termination. Upon expiration of the Term due to termination, the Term shall not renew but all
         other provisions of this License shall survive.

             §4.1: For Breach. WRB shall not deliver a Notice Of Termination to you except in the case that you are in breach of
             this License. If WRB delivers a Notice Of Termination to you, it shall include a description of your breach and a
             method by which you may cure that breach ("Cure"). If you complete the Cure to the satisfaction of WRB on or before
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                       CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 9 of 20


             the date on which the Term would have otherwise expired under §4, the Term shall continue as if you had never
             received that Notice Of Breach.

             §4.2: Effect. Upon the expiration of the Term, you shall immediately cease and desist your use of the Trademarks in
             and at your sole and absolute cost, including (but not necessarily limited to) removing all items containing the
             Trademarks from within your business and destroying all electronic publications referring to the Trademarks on and
             after the date of expiration. Additionally, for a period of 20 years following the expiration of the Term, you shall not
             engage in any form of the Service except as otherwise expressly authorized by WRB. Each day, or part thereof, you
             offer or advertise the Service in violation of this paragraph shall constitute an individual breach of this License.

         §5: Replacement Provisions. In the event WRB delivers an agreement to you ("Replacement Provisions") signed by WRB
         within within 60 days (or some longer period as WRB may prescribe) of the expiration of the Term, the Term shall not
         renew unless you sign the Replacement Provisions prior to the expiration of the Term: WRB grants to you the right to use
         the Trademarks; a method by which WRB approves your use of the Trademarks; the right of WRB to terminate this License
         is limited to instances where you are in breach; and (except in cases of material breach) a method by which you can cure the
         breach to avoid termination by WRB.

             §5.1: Effect. In the event you sign Replacement Provisions and a Notice Of Termination has not been received by
             either of us, the Term shall be renewed as prescribed for in the Replacement Provisions along with the payment of any
             Fee as required by the Replacement Provisions. Furthermore, the Replacement Provisions shall replace, amend, and
             modify this License effective on the date the Term is next renewed; they shall govern all things contemplated under this
             License on and after that date, including (but not necessarily limited to) outstanding debt obligations, termination and
             renewal, and adoption of the Standards.

             §5.2: Survival. Notwithstanding anything to the contrary in this License or the Replacement Provisions, the provisions
             of this License shall survive any modification contemplated by §5.1 only to the limited extent to carry out that
             replacement and to govern the relationship described in this License had between us prior to the date on which the
             Replacement Provisions became effective.

         §6: Experience. You warrant and represent that a principal officer or director of yours has been involved in a line of
         business substantially the same as the Purpose for more than 2 years, you are currently engaged in said business at the
         Premises, the Service will be offered only at the Premises, you will derive less than 20% of your annual revenues from the
         sales of your Products, and you are not controlled in any way by WRB except as provided for by this License.

         §7: Expectation. Neither of us expects that WRB will: provide or assist you to obtain locations to operate; buy, sell, lease,
         or distribute your Products; pay you any difference between monies you give WRB and any revenue you generate; or make
         refunds of any kind to you if you are not satisfied with the business contemplated by this License. WRB makes no warranty
         or representation that you will generate any revenue through your use of a Trademark or that there is any market for your
         Products.

         §8: Ability. Except as expressly required by this License, you are not required in any way to purchase any good, service, or
         any other thing from WRB or anyone specified, endorsed, or certified by WRB and are strongly advised and encouraged to
         deal with tree farmers, tree trimmers, promotional material manufactures, graphic designers, screen printers, the sales
         representatives of the same, and all other entities who may be necessary for you to effect and fulfill the Purpose. You
         warrant and represent that you have the knowledge, ability, and means, separate and apart from WRB, to obtain,
         manufacture, produce, and offer all things required to effect and fulfil the Purpose.


                                                           THE TRADEMARKS

         §9: Defined. You have reviewed the description of the Trademarks published online at
         http://licensing.hammerschlagen.com/our_brand/ ("Trademark Schedule"), and shall continue to review it so that you may
         remain abreast of any changes. WRB may amend the Trademark Schedule in whole or in part at any time without notice to
         you. As implied, the Trademarks to which you are granted the right to use may change from time to time. In no case shall
                                                                                             Hammer-Schlagen® Trademark License, v1.2 -- 2/8
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                       CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 10 of 20


         rights to any copyright owned by WRB be granted to you under this License; saving only the limited right to display those
         copyrights as WRB may require of you. You warrant and represent that you have reviewed, and shall remain abreast of, the
         filings of the United States Patent And Trademark Office, the United States Copyright Office, and all other regulatory
         agencies referenced on the Trademark Schedule.

         §10: Quality. The uniform and consistent quality of the Trademarks expected by consumers of the Service is recognized
         when they engage in the method described in the writing on file with the United States Copyright Office registered under
         number TX 8-092-585 entitled Hammerschlagen Rules (the "Rules") under the Stump.

         §11: Ownership. You acknowledge that WRB owns the Trademarks and retains all such ownership rights subject to the
         limited license granted to you pursuant to this License. WRB makes no warranties or representations, express or implied,
         except as otherwise expressly set forth in this License. You agree and acknowledge that the rights of WRB in and to each
         individual Trademark are valid and enforceable. You agree that WRB owns any derivative of a Trademark created by you
         as its intellectual property in which you shall have no rights whatsoever, and you shall take any and all action reasonably
         necessary at your cost to secure those rights in WRB. The use of any Trademark, both before and after the Effective Date,
         and related goodwill shall inure to the benefit of WRB.

         §12: Registration. WRB may apply for registration of a Trademark, in all forms and variations, including (but not
         necessarily limited to) as a trademark, servicemark, certification mark, or otherwise as the case may be, with any state,
         federal, or foreign trademark authorities as WRB may determine to be proper. WRB may submit this License to the record
         of any such application, registration, and/or any other legal proceeding, without notice to you; you agree that the warranties
         and representations you make in this License are truthful testimony to the same which WRB may use in any manner it may
         deem proper; and you release WRB from any liability arising out of that use. You shall cooperate with WRB to sign all
         documents, provide adequate specimens and information, and to take all steps reasonably necessary to aid WRB with its
         application for registration of a Trademark.

         §13: Limitations. Except as otherwise expressly provided for in this License or authorized by WRB, you shall not, directly
         or indirectly, as it relates to a Trademark, part thereof, or anything confusingly similar therewith: register or use any other
         trade name, trade dress, trademark, servicemark, certification, or otherwise incorporate any thing based in whole or in part
         on such Trademark; use such Trademark as part of any corporate or trade name, as part of prominent signage displaying
         your business name, or for any connection other than the Purpose; use such Trademark in combination with any other
         intellectual property; debrand, rebrand, private label, or reproduce such Trademark; hold out as having any ownership
         interest in such Trademark; engage in any conduct that would constitute infringement of or otherwise affect the interest of
         WRB in such Trademark and/or the goodwill associated therewith; dispute, contest, oppose, or otherwise challenge the
         validity, ownership, or enforceability of such Trademark, WRB's rights therein, or any related registration or application
         therefore; invalidate, dilute, or otherwise adversely affect the value of the goodwill associated with such Trademark; or
         engage in any conduct that would constitute infringement of, or otherwise harm, the intellectual property rights of another.

         §14: Responsibility. You shall be solely responsible for and assume all costs and liabilities related to goods and services
         you produce bearing or under a Trademark (each individual item a "Product", which includes your offering of the Service)
         regarding: the quality of your Products; any defect or failure in your Products (whether such defect be in materials,
         workmanship or design); product liability of your Products; conformance of your Products with all applicable laws, rules,
         regulations and standards, including health and agricultural regulations; and the promotion, sale, documentation, and
         marketing of your Products. You shall be solely responsible for the payment and discharge of any taxes or duties relating to
         any of your transactions in connection with the manufacture, use, distribution, or sale, of your Products, including (but not
         necessarily limited to) sales, use, excise, income, property, or any other tax or duty. You shall promptly notify WRB of any
         and all actual, suspected, or threatened infringement upon a Trademark by a third-party or any threats of the same which
         arise out of your use of the Trademarks; in the event WRB may take an action it considers appropriate to settle said
         third-party use, you shall cooperate with WRB at your expense and to the fullest possible extent to settle that action. If you
         are or become aware of any confusion arising out of your use of any Trademark at any time prior to, on, and after the
         Effective Date, you shall take reasonable actions at your own cost to clear-up any such confusion.

         §15: Indemnification. During the Term and continuing after its expiration or termination of this License, you shall
         indemnify, reimburse, hold harmless, and defend WRB from any loss, liability, damage, cost or expense (including
                                                                                             Hammer-Schlagen® Trademark License, v1.2 -- 3/8
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                      CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 11 of 20


         attorneys' fees) arising out of any claims or suits which may be brought or made against WRB by reason of: any breach of
         your covenants and undertakings under this License; any unauthorized use of a Trademark; any breach of your
         responsibilities or promises set forth in §14; your non-compliance with any applicable federal, state, or local laws or with
         any other applicable regulations; and any product liability, any alleged defect in materials or workmanship, and alleged
         inherent dangers (whether obvious or hidden) in your Products or their use.

         §16: Willful Infringement. You acknowledge and represent that you are fully aware of the intellectual property rights of
         WRB in and to each element of intellectual property it owns, including (but not necessarily limited to) each Trademark. As
         such, you acknowledge and agree that if you are found to have infringed upon the intellectual property rights of WRB on or
         after the date you signed this License, your action was committed knowingly and willfully. In the event you infringe upon
         the intellectual property rights of WRB, you agree that, in addition to all other rights and things which WRB would or may
         otherwise be entitled, WRB shall be entitled to receive, and you agree to be held liable to and pay WRB for, the maximum
         penalties allowed by law and equity for intellectual property infringement including (but not necessarily limited to)
         attorneys' fees, court costs, actual and trebled damages, and injunctive relief.

         §17: Promotion. WRB may use your likeliness and intellectual property only for the limited extent and for the express
         purpose of promoting and advertising your use of the Trademarks, your offering of the Service, and your Products; you
         agree that this limited use is fair use.


                                                           QUALITY CONTROL

         §18: Use And Conduct. Unless expressly authorized by WRB in writing, you shall not use any Trademark except as
         otherwise expressly allowed by this License. You agree that Materials used by you will be of high quality, and at least
         equal to or better than the quality of all related Materials currently in use by WRB and its licensees. You agree your
         conduct will be in a manner so as to preserve the goodwill associated with each Trademark, and you will not do anything
         that would damage or depreciate that goodwill. You agree that you will cooperate with WRB in taking such actions as
         WRB may determine to be necessary or desirable to ensure the quality of the Trademarks are adequately controlled.

         §19: Review. WRB may review your use of any Trademark from time to time and in any manner WRB may see fit. You
         shall cooperate with WRB to the fullest extent possible in its completion of any such review undertaken at your sole and
         absolute expense, including (but not necessarily limited to) your providing of the following to WRB in the form and manner
         WRB specifies: copies and/or specimens of advertising, promotional materials, and other signage or uses of a Trademark;
         Materials in your possession, including your Products; and any declaration, or other document that WRB considers
         necessary to evidence your use of a Trademark.

         §20: Standards. WRB may adopt, amend, and repeal any quality control standard ("Standard") as it deems necessary or
         desirable to control your use of the Trademarks from time to time. A Standard is effective upon your receipt of it, and you
         agree to comply with each Standard immediately upon it becoming effective. If you choose to not comply with any
         Standard, your only recourse shall be to terminate this License. The Standards shall supplement, not replace, alter, or
         modify, the provisions of this License and may include provisions related (but not necessarily limited) to: requiring you to
         submit evidence or reports regarding your Use of a Trademark and/or any benefits you derived from the same; the materials,
         supplies, goods, and any other thing that contains or comprises a Trademark or is or to be used to offer the Service
         (collectively "Materials"); your offering of the Service; and reasonable interpretations of this License.

             §20.1: Publication. In the event a Standard or modification thereof is published online at
             http://licensing.hammerschlagen.com/license/standards.mort (the "Standards Schedule"), you agree that you have
             received it on the date of its publication without WRB having to give any further notice to you. You shall review the
             Standards Schedule from time to time so that you may remain abreast of any such changes.

             §20.2: Conflicts. In the event of a conflict between this License and a Standard, the provisions of this License shall
             control. In the event of a conflict between any of the Standards, the most recently effective Standard shall control.
             WRB may give any notice prescribed by this License to you by way of a Standard.

                                                                                            Hammer-Schlagen® Trademark License, v1.2 -- 4/8
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                       CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 12 of 20


         §21: Approval Required. You shall not engage in the use of a Trademark in any way ("Use") unless you first obtain the
         approval of WRB that the particular Use complies with this License. You shall seek approval by submitting evidence of the
         Use, along with a description, to WRB in the manner required by WRB. At any time a Use fails to comply with this
         License, WRB may deny that Use (even if it is approved) by notifying you of the reason why so you may overcome the
         denial. You shall not engage in any denied Use beginning on the date of denial until such a time as you overcome the
         denial by modifying the Use. If you modify a Use, you shall not engage in that modification until you seek and obtain
         approval that the Use complies with this License. You shall not modify approved Uses. If WRB does not deny a Use
         within 30 days (or some shorter period as WRB may prescribe) of your seeking approval, that particular Use shall be
         approved without WRB having to provide any further notice to you. If the Fee is ever unpaid, you shall not seek or engage
         in any Use.

         §22: Reporting / Abandonment. You shall, at your own cost, continually submit evidence to WRB that you are using
         each Use in the manner approved at least once within any 9 months period (or some longer period as WRB may prescribe)
         following: the date on which that Use was approved; and each date on which evidence of Use was reported. In the event
         you fail to make such a report, you shall have abandoned the Use in question. You shall not engage in any abandoned Use
         unless you seek and obtain its approval after the date of abandonment.

         §23: Electronic Account. If WRB maintains an electronic account for you online at
         http://licensing.hammerschlagen.com/account/ ("Account"), you agree to the terms and conditions regarding the use of the
         Account as published online at http://licensing.hammerschlagen.com/legal/tou/. WRB may require you to take any action
         required by this License by way of your Account, including (but not necessarily limited to) the payment of Fees, your
         seeking approval for Uses, and your reporting of Uses. WRB may give any notice required by this License to you by way
         of your Account or any e-mail address associated with your Account.

         §24: Material Breach. If you do any of the following, the act will strike so deeply into the heart of this License and the
         legal obligations of WRB to police your use of the Trademarks that this License will be rendered irreparably broken and
         will defeat the purpose of us making it with each other in the first place: your use of a Trademark without obtaining
         approval as required by §21; your failure to submit evidence regarding your compliance with this License as required by
         §19; or your failure to comply and remain in compliance with the Standards as required by §20. You agree that any such
         action is not a minor divergence that can be easily remedied and is of such a substantial determent to the Trademarks that it
         is a material breach of this License.

         §25: Consumer Complaints. In the event WRB receives an end-user customer complaint ("Complaint") involving claims
         of adverse health effects or adulteration of the Service or a Trademark by you, WRB shall notify you of that Complaint.
         You shall use efforts consistent with your customary policies and practices to reasonably resolve Complaints related to you,
         at your sole and absolute cost, within 60 days of being notified.

                                                           GENERAL PROVISIONS

         §26: Language. Headings and the division of language into sections are provided for reference and convenience only and
         are not to be used to construe meaning or intent. Words signifying one gender include all others, and words signifying the
         singular shall include the plural and vice versa. All monies described herein are in the currency of United States Dollars.
         References to either of us is inclusive of our respective directors, officers, employees, shareholders, partners, agents,
         affiliates, beneficiaries, successors, assigns, subsidiaries, licensees, sublicensees, contractors, and all other such parties of
         the like as the case may be and as context may so require.

             §26.1: Use Of The Words "Should" And "May". When the word "should" or "may" is used, it means that which
             ever one of us is the actor may, in and at its sole and absolute discretion, take the action specified and is in no way
             obligated or required to take that action but reserves the right to take that in the future.

         §27: Relationship. Nothing in this License shall be construed as creating a joint venture, partnership, agency or
         employment relationship between us. It is acknowledged that each of us is the sole and independent owner of our own
         respective business, shall be in full control thereof, and shall conduct such business solely in accordance with our own
         independent judgment and discretion, subject only to the provisions of this License. You shall conspicuously identify
                                                                                                Hammer-Schlagen® Trademark License, v1.2 -- 5/8
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                       CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 13 of 20


         yourself as the independent owner of your business and a licensee of WRB. This License is not to be construed as creating
         a franchise relationship or a business opportunity and any terms or conditions which would otherwise create such a
         relationship may be waived as enforceable by WRB at any time and for any reason whatsoever without notice to you.

         §28: Jurisdiction. The rights and liabilities arising out of or relating to this License shall be governed by the internal laws
         of the State Of Minnesota without regard to any choice or conflict of law provisions, and any disputes arising out of this
         License shall be brought before a court having jurisdiction and venue in the same. Which ever of us prevails shall be
         entitled to recover from the other all costs, fees, and expenses thereof, including (but not necessarily limited to) attorneys'
         fees and court costs in connection with the proceedings or any appeal thereof.

         §29: Rights / Waiver. The rights and remedies available to each of us are cumulative and in addition to, not exclusive of or
         in substitution for, any rights or remedies that are otherwise available. No breach of this License will be waived except with
         the express written consent of the one of us who is not in breach who may make such a waiver upon notice to the other.
         Neither the failure to require the performance of any term or obligation of this License or the waiver of any breach hereof
         shall prevent any subsequent enforcement of such term or obligation or be deemed a waiver of the same.

         §30: Severability. If any provision of this License shall be held invalid, illegal, or unenforceable by a court of competent
         jurisdiction, it shall be ineffective only to the limited extent to cure such invalidity, illegality, or unenforceability without
         affecting the validity, legality, and enforceability of any of its remaining provisions.

         §31: Notice. Any notice, payment, demand, or communication required or permitted to be delivered or given by the
         provisions of this License shall be deemed to have been effectively delivered or given and received on the date personally
         delivered to the one of us to whom it is directed, when deposited by registered or certified mail with postage and charges
         prepaid and addressed to the one of us to whom it is directed, or as otherwise prescribed for herein. Delivery shall be
         completed to our address as it appears below, or at some other such address (physically or electronically) as may be directed
         from one of us to the other.

         §32: Counterparts. This License may be executed in any number of counterparts, each of which shall be deemed an
         original, but all of which together shall constitute one and the same instrument. This License may be signed through
         application of an authorized officer's signature, and may be signed through electronic means, including (but not necessarily
         limited to) by way of an electronic signature. The earliest date on which this License acquires all of our signatures shall be
         the "Effective Date."

         §33: Limitation Of Liability. WRB will use reasonable care in the performance of its duties under this License but shall
         not be responsible for any loss or damage suffered by you as a direct or indirect result of any negligence, fraud, willful
         default, or the operation of business on the part of either of us in the performance of our duties. In absolutely no case shall
         the liability of WRB to you exceed $1.00 in aggregate for any and all negligence, fraud, or default during or after the
         expiration of the Term; the existence of more than one claim shall not increase this limit.

         §34: Liquidated Damages. You acknowledge and agree that the amount of loss or damages likely to be incurred by your
         breach of this License is incapable or difficult to precisely estimate. Therefore, you agree that you shall pay WRB the
         following for each individual count of your breaching this License, which you agree shall constitute liquidated damages (not
         penalties) and are in addition to all other rights and things which WRB would or may otherwise be entitled, including (but
         not limited to) attorney fees: the greater of $1,000.00 or three times the Fee. You acknowledge and agree these liquidated
         damages bear a reasonable relationship to, and are not plainly or grossly disproportionate to, the probable loss likely to be
         incurred in connection with the same and are in addition to any other remedy allowed by law and equity including (but not
         necessarily limited to) those stated in §28.

         §35: Payments. Except as otherwise described herein, all debts described hereunder are due upon accrual and payable
         within 60 days (or some longer period as WRB may prescribe) of becoming due. All payments shall be first applied to
         outstanding principal then interest. If you fail to remit any debt to WRB on or before the close of business on the last
         business day of the month in which the payment is payable, interest in the maximum rate amount allowed by law on all
         outstanding and future debt obligations (including interest) shall accrue on the first calendar day in each and every
         subsequent month until such is fully paid. Interest shall accrue on all outstanding debts both during and after the Term.
                                                                                                Hammer-Schlagen® Trademark License, v1.2 -- 6/8
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                      CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 14 of 20


         §36: Sophistication. You warrant and represent that: you are a sophisticated business entity, and have been represented by
         sophisticated and able legal counsel while negotiating this License at arm's length; you have consulted all entities that you
         deem necessary and proper, including (but not necessarily limited to) attorneys and accountants, in your consideration of
         entering into this License and said entities are fully aware of your situation, financially and otherwise; and you have read
         this License and are fully aware of and understand its provisions.

         §37: Entire Agreement. This License represents the entire agreement between us relating to the subject matter of the
         same, and it alone fully and completely expresses the agreement contemplated in this License. There are no other courses
         of dealing, understanding, agreements, representations, or warranties, written or oral, except as set forth in this License,
         which may not be amended or modified except as otherwise expressly allowed for in this License or by a further writing
         signed by us. Any rule of legal interpretation to the effect that any ambiguity is to be resolved against the one of us who
         drafted the provisions of this License will not apply in its interpretation.

                                                      CONTRACTUAL STATEMENT

         IN WITNESS WHEREOF, the below-signed each warrants and represents they have the authority to bind the entity on
         whose behalf they sign and do now each cause this License to be executed on the date so signed:

         As "WRB:"                                                       As "you" and "your:"


         _______________________             Jan 20, 2020
                                             _____________                                             Feb 3, 2020
                                                                         _________________________ _____________
         WRB, Inc.,                             (Dated)                  The Lumberjack Company       (Dated)
         By Its CEO, James Martin                                        By Its Owner, Sara Jespersen
         5865 Neal Ave N / #113                                          1104 Meadowlark Drive
         Stillwater, MN 55082                                            Stillwater, MN 55082
         licensing@hammerschlagen.com                                    sara@thelumberjackmn.com




                                                                                             Hammer-Schlagen® Trademark License, v1.2 -- 7/8
DocuSign Envelope ID: 902168F2-7F0A-43E9-ADF4-78CA062C7076
                      CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 15 of 20


                                                              ADDENDUM

         This addendum ("Addendum") is attached to that particular Hammer-Schlagen® Trademark License, the terms and
         conditions of which are incorporated herein. You and WRB agree the License is modified as follows:

         §1: Notwithstanding §25.1 of the License, the use of the words "should" and "may" as used in §6 of the Standards Schedule
         (and its sub-parts excepting only §6.3) shall have the same meaning as the word "shall" in that the action specified is
         obligatory.


         IN WITNESS WHEREOF, the below-signed have each caused this Addendum to be executed on the date so stated freely
         and of our own will:

         As "WRB:"                                                    As "you" and "your:"


         _______________________           Jan 20, 2020
                                           _____________                                            Feb 3, 2020
                                                                      _________________________ _____________
         WRB, Inc.,                            (Dated)                The Lumberjack Company       (Dated)
         By Its CEO, James Martin                                     By Its Owner, Sara Jespersen
         5865 Neal Ave N / #113                                       1104 Meadowlark Drive
         Stillwater, MN 55082                                         Stillwater, MN 55082
         licensing@hammerschlagen.com                                 sara@thelumberjackmn.com




                                                                                         Hammer-Schlagen® Trademark License, v1.2 -- 8/8
                        CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 16 of 20



Certificate Of Completion
Envelope Id: 902168F27F0A43E9ADF478CA062C7076                                            Status: Completed
Subject: Hammer-Schlagen® Trademark License Agreement
Source Envelope:
Document Pages: 8                               Signatures: 4                            Envelope Originator:
Certificate Pages: 5                            Initials: 0                              Hammer-Schlagen®
AutoNav: Enabled                                                                         5865 Neal Ave
EnvelopeId Stamping: Enabled                                                             #113
Time Zone: (UTC-08:00) Pacific Time (US & Canada)                                        Stillwater, MN 55082
                                                                                         docusign@hammerschlagen.com
                                                                                         IP Address: 208.113.162.111

Record Tracking
Status: Original                                Holder: Hammer-Schlagen®                 Location: DocuSign
        1/20/2020 2:50:33 PM                              docusign@hammerschlagen.com

Signer Events                                   Signature                                Timestamp
James Martin                                                                             Sent: 1/20/2020 2:50:34 PM
licensing@hammerschlagen.com                                                             Viewed: 1/20/2020 2:52:22 PM
Security Level: Email, Account Authentication                                            Signed: 1/20/2020 2:52:35 PM
(None)
                                                Signature Adoption: Pre-selected Style
                                                Using IP Address: 174.219.24.111


Electronic Record and Signature Disclosure:
   Accepted: 1/20/2020 2:52:22 PM
   ID: becc039f-6b0c-442e-b87d-1590f21c99dc

Sara Jespersen                                                                           Sent: 1/20/2020 2:52:36 PM
sara@thelumberjackmn.com                                                                 Viewed: 1/21/2020 1:30:50 PM
Security Level: Email, Account Authentication                                            Signed: 2/3/2020 6:56:34 AM
(None)
                                                Signature Adoption: Pre-selected Style
                                                Using IP Address: 73.228.228.99


Electronic Record and Signature Disclosure:
   Accepted: 1/21/2020 1:30:50 PM
   ID: 64e06d46-1aaa-46b3-bbd2-b5ecd63920d9


In Person Signer Events                         Signature                                Timestamp

Editor Delivery Events                          Status                                   Timestamp

Agent Delivery Events                           Status                                   Timestamp

Intermediary Delivery Events                    Status                                   Timestamp

Certified Delivery Events                       Status                                   Timestamp

Carbon Copy Events                              Status                                   Timestamp

Witness Events                                  Signature                                Timestamp

Notary Events                                   Signature                                Timestamp

Envelope Summary Events                         Status                                   Timestamps
                      CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 17 of 20

Envelope Summary Events               Status                        Timestamps
Envelope Sent                         Hashed/Encrypted              1/20/2020 2:52:36 PM
Certified Delivered                   Security Checked              1/21/2020 1:30:50 PM
Signing Complete                      Security Checked              2/3/2020 6:56:34 AM
Completed                             Security Checked              2/3/2020 6:56:34 AM

Payment Events                        Status                        Timestamps
Electronic Record and Signature Disclosure
Electronic Record and Signature Disclosure created on: 9/21/2018 1:37:16 PM
                       CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 18 of 20
Parties agreed to: James Martin, Sara Jespersen




            ELECTRONIC RECORD AND SIGNATURE DISCLOSURE
            From time to time, Hammer-Schlagen® (we, us or Company) may be required by law to provide
            to you certain written notices or disclosures. Described below are the terms and conditions for
            providing to you such notices and disclosures electronically through the DocuSign, Inc.
            (DocuSign) electronic signing system. Please read the information below carefully and
            thoroughly, and if you can access this information electronically to your satisfaction and agree to
            these terms and conditions, please confirm your agreement by clicking the ‘I agree’ button at the
            bottom of this document.
            Getting paper copies
            At any time, you may request from us a paper copy of any record provided or made available
            electronically to you by us. You will have the ability to download and print documents we send
            to you through the DocuSign system during and immediately after signing session and, if you
            elect to create a DocuSign signer account, you may access them for a limited period of time
            (usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
            send you paper copies of any such documents from our office to you, you will be charged a
            $25.00 per-page fee. You may request delivery of such paper copies from us by following the
            procedure described below.
            Withdrawing your consent
            If you decide to receive notices and disclosures from us electronically, you may at any time
            change your mind and tell us that thereafter you want to receive required notices and disclosures
            only in paper format. How you must inform us of your decision to receive future notices and
            disclosure in paper format and withdraw your consent to receive notices and disclosures
            electronically is described below.
            Consequences of changing your mind
            If you elect to receive required notices and disclosures only in paper format, it will slow the
            speed at which we can complete certain steps in transactions with you and delivering services to
            you because we will need first to send the required notices or disclosures to you in paper format,
            and then wait until we receive back from you your acknowledgment of your receipt of such
            paper notices or disclosures. To indicate to us that you are changing your mind, you must
            withdraw your consent using the DocuSign ‘Withdraw Consent’ form on the signing page of a
            DocuSign envelope instead of signing it. This will indicate to us that you have withdrawn your
            consent to receive required notices and disclosures electronically from us and you will no longer
            be able to use the DocuSign system to receive required notices and consents electronically from
            us or to sign electronically documents from us.
            All notices and disclosures will be sent to you electronically
            Unless you tell us otherwise in accordance with the procedures described herein, we will provide
            electronically to you through the DocuSign system all required notices, disclosures,
            authorizations, acknowledgements, and other documents that are required to be provided or made
            available to you during the course of our relationship with you. To reduce the chance of you
            inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
            notices and disclosures to you by the same method and to the same address that you have given
            us. Thus, you can receive all the disclosures and notices electronically or in paper format through
            the paper mail delivery system. If you do not agree with this process, please let us know as
            described below. Please also see the paragraph immediately above that describes the
            consequences of your electing not to receive delivery of the notices and disclosures
            electronically from us.
        CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 19 of 20




How to contact Hammer-Schlagen®:

You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to withdraw your prior consent to
receive notices and disclosures electronically as follows:
To contact us by paper mail, please send correspondence to:
Hammer-Schlagen®
5865 Neal Ave N / #113
Stillwater, MN 55082

To advise Hammer-Schlagen® of your new e-mail address

To let us know of a change in your e-mail address where we should send notices and disclosures
electronically to you, you must send an email message to us at docusign@hammerschlagen.com
and in the body of such request you must state: your previous e-mail address, your new e-mail
address. We do not require any other information from you to change your email address..

In addition, you must notify DocuSign, Inc. to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in the DocuSign system.

To request paper copies from Hammer-Schlagen®
To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an e-mail to docusign@hammerschlagen.com and
in the body of such request you must state your e-mail address, full name, US Postal address, and
telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with Hammer-Schlagen®

To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:

       i. decline to sign a document from within your DocuSign session, and on the subsequent
       page, select the check-box indicating you wish to withdraw your consent, or you may;

       ii. send us an e-mail to jobs@hammerschlagen.com and in the body of such request you
       must state your e-mail, full name, US Postal Address, and telephone number. We do not
       need any other information from you to withdraw consent.. The consequences of your
       withdrawing consent for online documents will be that transactions may take a longer
       time to process..

Required hardware and software
Operating
                Windows® 2000, Windows® XP, Windows Vista®; Mac OS® X
Systems:
                   Final release versions of Internet Explorer® 6.0 or above (Windows only);
Browsers:          Mozilla Firefox 2.0 or above (Windows and Mac); Safari™ 3.0 or above
                   (Mac only)
        CASE 0:21-cv-01599-SRN-HB Doc. 1-1 Filed 07/12/21 Page 20 of 20




PDF Reader:        Acrobat® or similar software may be required to view and print PDF files
Screen
                   800 x 600 minimum
Resolution:
 Enabled Security
                     Allow per session cookies
 Settings:
** These minimum requirements are subject to change. If these requirements change, you will be
asked to re-accept the disclosure. Pre-release (e.g. beta) versions of operating systems and
browsers are not supported.
Acknowledging your access and consent to receive materials electronically
To confirm to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please verify that you were
able to read this electronic disclosure and that you also were able to print on paper or
electronically save this page for your future reference and access or that you were able to e-mail
this disclosure and consent to an address where you will be able to print on paper or save it for
your future reference and access. Further, if you consent to receiving notices and disclosures
exclusively in electronic format on the terms and conditions described above, please let us know
by clicking the ‘I agree’ button below.
By checking the ‘I agree’ box, I confirm that:

      I can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
       ELECTRONIC RECORD AND SIGNATURE DISCLOSURES document; and
      I can print on paper the disclosure or save or send the disclosure to a place where I can
       print it, for future reference and access; and
      Until or unless I notify Hammer-Schlagen® as described above, I consent to receive from
       exclusively through electronic means all notices, disclosures, authorizations,
       acknowledgements, and other documents that are required to be provided or made
       available to me by Hammer-Schlagen® during the course of my relationship with you.
